Per Curiam.

In asserting that the entire BOF should be classified as real property, the taxing authorities of Jef*46ferson County are confronted with the holdings of this court in Zangerle v. Standard Oil Co. (1945), 144 Ohio St. 506; Standard Oil Co. v. Zangerle (1945), 144 Ohio St. 523; Zangerle v. Republic Steel Corp. (1945), 144 Ohio St. 529; and Roseville Pottery v. Board of Revision (1948), 149 Ohio St. 89. The basic rationale of the cases is to the effect that the primary distinction between a fixture (real property) and a chattel (personal property) is whether the property “is devoted primarily to the business conducted on the premises, or whether it is devoted primarily to the use of the land upon which the business is conducted.” Paragraph four of the syllabus of Zangerle v. Standard Oil Co., supra.
Appellants concede that the entire BOF can be classified as real property only by overruling all of those cases. This we decline to do.
Alternatively, appellant contends (as was held by the dissenting member of the Board of Tax Appeals) that at least a “part of the facility,” i. e., certain portions of the BOF’s exterior components should be classified as real property. From a review of the record, this presents essentially a question of fact. There was evidence which would justify a factual conclusion that the BOF not only was exclusively designed for and devoted to the production of steel, but also that it could not economically or practically be converted to any other use. “It is not the function of this court to substitute its judgment for that of the Board of Tax Appeals on factual issues.” Citizen’s Financial Corp. v. Porterfield (1971), 25 Ohio St. 2d 53.
For the reasons expressed above, the decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

O’Neill, C. J., Schkeider, Herbert, DuNcaN, CorrigaN, Stern and Leach, JJ., concur.